Opinion filed May 21, 2009




                                              In The


   Eleventh Court of Appeals
                                           ___________

                                     No. 11-08-00251-CR
                                         __________

                         MIGUEL ANGEL LEYVA, Appellant

                                                 V.

                                STATE OF TEXAS, Appellee


                             On Appeal from the 104th District Court

                                      Taylor County, Texas

                                  Trial Court Cause No. 15794B


                             MEMORANDUM OPINION
       This is an appeal from a judgment adjudicating Miguel Angel Leyva’s guilt for the offense
of aggravated assault. We affirm.
                                      Procedural Background
       Appellant originally entered a plea of guilty. Pursuant to the plea bargain agreement, the trial
court deferred the adjudication of appellant’s guilt, placed him on community supervision for ten
years, and assessed a $1,000 fine and a $1,000 fine. At the hearing on the State’s motion to
adjudicate, appellant entered pleas of true to the allegations that he had violated the terms and
conditions of his community supervision. The trial court found the allegations to be true, revoked
appellant’s community supervision, adjudicated his guilt, and imposed a sentence of confinement
for four years and a $1,000 fine.
                                          Issue on Appeal
       In his sole issue, appellant invites this court to revisit our holdings in Flores v. State, 936
S.W.2d 478 (Tex. App.—Eastland 1996, pet. ref’d), and Bradfield v. State, 42 S.W.3d 350 (Tex.
App.—Eastland 2001, pet. ref’d), and extend a factual sufficiency of the evidence review to the
punishment assessed. This we decline to do.
       The trial court assessed punishment within the range authorized by the legislature under TEX .
PENAL CODE ANN . § 12.33 (Vernon 2003), § 22.02 (Vernon Supp. 2008). A penalty assessed within
the range of punishment established by the legislature will not be disturbed on appeal. Jackson v.
State, 680 S.W.2d 809 (Tex. Crim. App. 1984); Bradfield, 42 S.W.3d at 354. The issue is overruled.
                                                 Holding
       The judgment of the trial court is affirmed.




                                                              RICK STRANGE
                                                              JUSTICE


May 21, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                   2